DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/12/2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a storage capacitor, comprising a first end and a second end; 5a first lighting element comprising an anode and a cathode electrically connected to a reference voltage; a first transistor, comprising a drain electrically connected to a supply voltage, a source electrically connected to the second end of the storage capacitor, and a gate; a second transistor, comprising a drain electrically connected to the first end of the 10storage capacitor, a source electrically connected to a data line, and a gate electrically connected to a scan line; a third transistor, comprising a drain electrically connected to a sensing line, a source electrically connected to the source of the first transistor, and a gate electrically connected to the scan line; and 15a fifth transistor, comprising a drain electrically connected to the anode of the first lighting element, a source electrically connected to the source of the first transistor, and a gate electrically connected to a first lighting data line”, in combination with the other limitations set forth in claim 1.
Claims 2-6 are dependent on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627